UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-1008



YOUSIF KARAMALLA,

                                                            Petitioner,

          versus

JOHN ASHCROFT, Attorney General,
                                                            Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A74-257-847)


Submitted:   August 5, 2003                 Decided:   October 22, 2003


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Yousif Karamalla, Petitioner Pro Se. David V. Bernal, Allen Warren
Hausman, Papu Sandhu, Russell John-Edward Verby, Daniel Eric
Goldman, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Yousef Karamalla, a native and citizen of Sudan, seeks review

of the decision of the Board of Immigration Appeals ("Board")

denying his application for asylum, withholding of deportation and

voluntary departure.     We have reviewed the administrative record,

the Board's order and the IJ's decision and find substantial

evidence supports the Board's conclusion that Karamalla failed to

establish a well-founded fear of persecution necessary to qualify

for relief from deportation.      See 8 C.F.R. § 208.13(b) (2003).      We

conclude the record supports the Board's conclusion that Karamalla

failed to establish his eligibility for asylum.

     The standard for receiving withholding of deportation is "more

stringent than that for asylum eligibility." Chen v. INS, 195 F.3d
198, 205 (4th Cir. 1999).         An applicant for withholding must

demonstrate a clear probability of persecution.        INS v. Cardoza-

Fonseca, 480 U.S. 421, 430 (1987). As Karamalla failed to establish

refugee   status,   he   cannot   satisfy   the   higher    standard   for

withholding of deportation.
     We accordingly deny the petition for review. We dispense with

oral argument because the facts and legal arguments are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           PETITION DENIED



                                    2